JOHN R. BROWN, Circuit Judge,
concurring:
I concur fully in Judge Rubin’s opinion. I add this only to warn the appellants and all claiming by, through or under any one or more or all of them that this may well be a hollow victory. Without a doubt the findings and judgment of the District Court which we affirm will present a classic case of res judicata, or at worst, collateral estoppel. Only one significant factual issue exists — the permanent lack of mental capacity of Willard Kilpatrick between December 15, 1976 and the date of his death in February, 1977. This was the issue posed as between the bank, as executor of Willard Kilpatrick’s 1976 will and as trustee of the inter vivos life insurance trust of 1972 (with amendment), on the one hand, and the only real antagonist, his wife Katherine Kilpatrick, and upon her death, her executors Arnold Kilpatrick and Harper Terrill and as executors under Willard Kilpatrick’s “X” signed will of January, 1977.
The real parties were identical. On the one hand was the bank. On the other were Arnold Kilpatrick and Harper Terrill as claimed executors under Willard Kilpatrick’s “new” will signed by an “X” (and the same persons as executors of the estate of the wife Katherine Kilpatrick). The issue was absolutely identical: between December 15, 1976 and his death February 6, 1977, was Willard permanently, mentally incapable? Moreover, this was not merely an essential issue, it was the only issue.
The judge answered this query with a resounding negative.1 And agreeing with *642the District Judge’s choosing § 1788, Louisiana Civil Code, instead of § 1789, our approval of the District Judge’s findings is emphatic:
Whether a mental condition is temporary or permanent is itself a factual question. The trial judge found that from December 15, 1976, until his death in February 1977, Kilpatrick had a permanent mental incapacity; that he died within thirty days. . . . The court concluded that Kilpatrick was incapable on January 20, 1977, of giving his consent “which none but persons in possession of their mental faculties can give.” We find no error, factual, ... or legal, in these conclusions, and therefore affirm the district court’s judgment insofar as it relates to the Travelers change of beneficiary form.
Panel Opinion at 18.
With respect to the other 20 insurance policies, the contest is still between the bank, as trustee, and the wife or her executors, or both. In this controversy the several insurance companies, like Travelers in the initial case, were simply innocent stakeholders.
With respect to the power of attorney, the controversy is still between the bank, as trustee under Willard Kilpatrick’s 1976 will, challenging the validity of the power of attorney, on the one hand, and on the other hand, Arnold Kilpatrick, the attorney in fact named who undertook to and did act pursuant to the power of attorney.2
Louisiana recognizes the statutory res judicata embodied in Article 2286, Louisiana Civil Code. Granted that Welch v. Crown Zellerbach Corp., 359 So.2d 154 (La.1978), seems to reject Louisiana’s long-time embrace of the common law concept of collateral estoppel of issue preclusion, the criticisms leveled at that decision by acknowledged civilian experts, Litigation Preclusion in Louisiana: Welch v. Crown Zellerbach Corporation and the Death of Collateral Estoppel, 53 Tul.L.Rev. 875 (1979),3 and the action of the Supreme Court of Louisiana in R. G. Claitor's Realty v. Juban, 391 So.2d 394 (La.1980),4 raises in me a sufficient hope that the Supreme Court of Louisiana within, or without, the Code Civil will hold the feet of all of these parties and persons *643to the fire and to these findings and make unnecessary, as between them, re-examination or relitigation of this central issue.

. “[T]he district judge . . . found that from December 15, 1976, until his death, ‘there was a permanent mental incapacity in Willard Kilpatrick.’ The court held that, under the applicable provisions of the Louisiana *642Civil Code, all the change of beneficiary forms and the power of attorney were invalid.”
Panel Opinion at 8-9 (footnote omitted).


. We need not concern ourselves here as to the position of any bona fide innocent purchasers for value, if any, who may have consummated purchases from the attorney in fact acting under the power of attorney. This has nothing to do with the binding preclusive effect as between the bank and the so called attorney in fact.


. In the current academic atmosphere, the decision seems likely to be celebrated for its fidelity to the Civil Code and its contribution to what has been called the “civilian renaissance” in Louisiana. Any such celebration, however, should be tempered by an awareness of the fundamental danger inherent in that trend and exemplified by this decision: there is a point beyond which a valid interest in preserving unique tradition lapses into chauvinism and engenders decisions which, like Welch, are little more than kneejerk reflexes in a civilian mode. ******
To be sure, the Welch decision appears to stand squarely within the recent jurisprudential trend toward stricter application of the Civil Code — a trend widely celebrated by Louisiana commentators. But that trend can be extended with impunity only so far. To ignore the mixed parentage of our legal system within the context of substantive state law may constitute at worst a kind of wishful thinking more quaint than damaging; but to do so in the context of those procedural rules which regulate the system as a mechanism is to confuse fidelity to the Civil Code with a literalism that borders on the mechanistic.
Litigation Preclusion ..., supra, 53 Tul.L.Rev. at 875, 906 (footnotes omitted).


. See L’Enfant, Developments in the Law, 1980-1981: Louisiana Civil Procedure, 42 La.L. Rev. 676, 691-92 (1982). With respect to the dissent by Justice Dennis, the article states:
Only future cases will make it clear whether Justice Dennis is correct in asserting that Juban marks a departure from the court’s position with respect to res judicata. If Juban is read as saying that res judicata barred the second suit even though a new theory of recovery was asserted, then Louisiana would be moving closer to the common law principle of res judicata which bars relitigation of the same claim even if the second suit is based on a different theory of recovery.
Id. at 692.